Case 1:20-cv-00322-WJM-MEH Document 73 Filed 08/19/20 USDC Colorado Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-00322-WJM-MEH

   RENE LIMA-MARIN,

          Plaintiff,

   v.

   UNITED STATES OF AMERICA, and
   GEO GROUP, INC.,

          Defendants.


                                                 ORDER


   Michael E. Hegarty, United States Magistrate Judge.

          Pursuant to Reutter v. Weber, 179 P.3d 977 (Colo. 2007), Defendant GEO Group, Inc.’s

   [“GEO”] Unopposed Motion for Order Permitting Reutter Conferences [filed August 18, 2020; ECF

   71] is granted as follows.

          Counsel for GEO is authorized to conduct ex parte interviews of the following medical

   providers on matters related to their observations, treatment, care, diagnoses, prognoses, or other

   medical issues related to Plaintiff’s claims of injuries in this matter:

   •      Jessica Kraeft, MD

   •      Nigel George, MD

   •      Leslie Neems, MD

   •      Lauren Mehner, MD

   •      Erin Sieck, MD

   •      Sophie D. Liao, MD

   •      Kimberly Brown, COT-OSA
Case 1:20-cv-00322-WJM-MEH Document 73 Filed 08/19/20 USDC Colorado Page 2 of 2



   •       The person(s) ( identity unknown) who worked in scheduling for Dr. Neems and or Dr.

           Sieck and or UC Health Eye Center that would have information about allegations in the

           complaint that appointments were made and not attended.

           This Order authorizes the above medical providers to discuss with counsel for GEO matters

   related to their observations, treatment, care, diagnoses, prognoses, or other medical issues related

   to Plaintiff’s claims of injuries in this matter. These conferences are subject to reasonable payment

   by GEO of the costs and fees charged by the above-named medical providers associated with the

   conferences.

           Counsel for GEO shall not seek during any such conference any medical information from

   the providers that is unrelated to the injuries alleged by Plaintiff in this matter.

           Dated at Denver, Colorado, this 19th day of August, 2020.

                                                           BY THE COURT:




                                                           Michael E. Hegarty
                                                           United States Magistrate Judge




                                                      2
